Exhibit 10.3

 

FORM OF AMENDED AND RESTATED VOTING AGREEMENT

 

This AMENDED AND RESTATED VOTING AGREEMENT (this “Agreement”), dated as of
April 12, 2013, is by and between ANIP Acquisition Company, a Delaware
corporation (“ANI”), and the undersigned stockholder (“Stockholder”) of BioSante
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), identified on the
signature page hereto.

 

A.            Stockholder and ANI previously entered into a Voting Agreement,
dated October 3, 2012 (the “Original Voting Agreement”), in connection with the
Agreement and Plan of Merger, dated of even date therewith, between the Company
and ANI;

 

B.            The Company, ANI and ANI Merger Sub Inc., a Delaware corporation
and wholly owned subsidiary of the Company (“Merger Sub”), are entering into an
Amended and Restated Agreement and Plan of Merger (as amended from time to time,
the “Amended and Restated Merger Agreement”), dated as of the date hereof,
providing for, among other things, the merger of Merger Sub with and into ANI
(the “Merger”), after which time ANI will be a wholly owned subsidiary of the
Company;

 

C.            As of the date hereof, Stockholder is the Beneficial Owner (as
defined below) of, and has the sole right to vote and dispose of, that number of
shares of common stock and Class C Special Shares (the “Company Shares”) of the
Company set forth beside Stockholder’s name on Schedule A hereto; and

 

D.            Concurrently with the entry by the Company, ANI and Merger Sub
into the Amended and Restated Merger Agreement, and as a condition and
inducement to the willingness of ANI to enter into the Amended and Restated
Merger Agreement and incur the obligations set forth therein, ANI has required
that Stockholder enter into this Agreement in order to amend and restate the
Original Voting Agreement in its entirety;

 

Accordingly, and in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I.
Definitions

 

Capitalized terms used but not defined in this Agreement are used in this
Agreement with the meanings given to such terms in the Amended and Restated
Merger Agreement.  In addition, for purposes of this Agreement:

 

“Affiliate” means, with respect to any specified person, a person who, at the
time of determination, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified person.  For purposes of this Agreement, with respect to
Stockholder, “Affiliate” does not include the Company and the persons that
directly, or indirectly through one or more intermediaries, are controlled by
the Company.  For

 

--------------------------------------------------------------------------------


 

the avoidance of doubt, no officer or director of the Company will be deemed an
Affiliate of another officer or director of the Company by virtue of his or her
status as an officer or director of the Company.

 

“Beneficially Owned” or “Beneficial Ownership” with respect to any securities
means having beneficial ownership of such securities (as determined pursuant to
Rule 13d-3 under the Exchange Act, disregarding the phrase “within 60 days” in
paragraph (d)(1)(i) thereof), including pursuant to any agreement, arrangement
or understanding, whether or not in writing.  Without duplicative counting of
the same securities, securities Beneficially Owned by a person include
securities Beneficially Owned by (i) all Affiliates of such person, and (ii) all
other persons with whom such person would constitute a “group” within the
meaning of Section 13(d) of the Exchange Act and the rules promulgated
thereunder.

 

“Beneficial Owner” with respect to any securities means a person that has
Beneficial Ownership of such securities.

 

“person” has the meaning ascribed thereto in the Amended and Restated Merger
Agreement.

 

“Subject Shares” means, with respect to Stockholder, without duplication,
(i) the Company Shares owned by Stockholder on the date hereof as described on
Schedule A, and (ii) any additional Company Shares acquired by Stockholder or
over which Stockholder acquires Beneficial Ownership from and after the date
hereof, whether pursuant to existing stock option agreements or otherwise. 
Without limiting the other provisions of this Agreement, in the event that the
Company changes the number of Company Shares issued and outstanding prior to the
Expiration Date as a result of a reclassification, stock split (including a
reverse stock split), stock dividend or distribution, combination,
recapitalization, subdivision, or other similar transaction, the number of
Subject Shares subject to this Agreement will be equitably adjusted to reflect
such change.

 

“Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition of such security or the
Beneficial Ownership thereof, and each option, agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing.  As a
verb, “Transfer” has a correlative meaning.

 

ARTICLE II.
Covenants of Stockholder

 

2.1          Irrevocable Proxy.  Concurrently with the execution of this
Agreement, Stockholder agrees to deliver to ANI a proxy in the form attached
hereto as Exhibit A (the “Proxy”), which will be irrevocable to the extent
provided in Section 212 of the Delaware General Corporation Law (the “DGCL”),
with respect to the Subject Shares referred to therein.

 

2.2          Agreement to Vote.

 

(a)           At any meeting of the stockholders of the Company held prior to
the Expiration Date (as defined in Article V), however called, and at every
adjournment or postponement thereof prior to the Expiration Date, or in
connection with any written

 

--------------------------------------------------------------------------------


 

consent of, or any other action by, the stockholders of the Company given or
solicited prior to the Expiration Date, Stockholder will vote, or provide a
consent with respect to, all of the Subject Shares entitled to vote or to
consent thereon (i) in favor of the approval of the issuance of shares of common
stock of the Company to the stockholders of ANI pursuant to the Amended and
Restated Merger Agreement, and any actions required in furtherance thereof, and
(ii) against any Acquisition Proposal (other than the Merger), against any
amendment of the Company’s certificate of incorporation or bylaws or any other
proposal or transaction involving the Company, the purpose of which amendment or
other proposal or transaction is to delay, prevent or nullify the Merger or the
transaction contemplated by the Amended and Restated Merger Agreement, including
the issuance of shares of common stock of the Company to the stockholders of
ANI, or change in any manner the voting rights of any capital stock of the
Company, and against any other action or agreement that would result in a breach
in any material respect of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Amended and Restated Merger
Agreement.

 

(b)           Stockholder will not enter into any agreement with any person
(other than ANI) prior to the Expiration Date (with respect to periods prior to
or after the Expiration Date) directly or indirectly to vote, grant any proxy or
give instructions with respect to the voting of, the Subject Shares in respect
of the matters described in Section 2.2 hereof, or the effect of which would be
inconsistent with or violate any provision contained in this Section 2.2.  Any
vote or consent (or withholding of consent) by Stockholder that is not in
accordance with this Section 2.2 will be considered null and void, and the
provisions of the Proxy will be deemed to take immediate effect.

 

2.3          Revocation of Proxies; Cooperation.  Stockholder agrees as follows:

 

(a)           Stockholder hereby represents and warrants that any proxies
heretofore given in respect of the Subject Shares with respect to the matters
described in Section 2.2(a) hereof are not irrevocable, and Stockholder hereby
revokes any and all prior proxies with respect to such Subject Shares as they
relate to such matters, including the proxy granted under the Original Voting
Agreement which revocation is hereby acknowledged and agreed to by ANI.  Prior
to the Expiration Date, Stockholder will not directly or indirectly grant any
proxies or powers of attorney with respect to the matters set forth in
Section 2.2(a) hereof (other than to ANI), deposit any of the Subject Shares or
enter into a voting agreement (other than this Agreement) with respect to any of
the Subject Shares relating to any matter described in Section 2.2(a).

 

(b)           Stockholder will (i) use all reasonable efforts to cooperate with
the Company and ANI in connection with the transactions contemplated by the
Amended and Restated Merger Agreement, and (ii) provide any information
reasonably requested by the Company or ANI for any regulatory application or
filing sought for such transactions.

 

2.4          No Solicitation.  Stockholder acknowledges that the Company is
subject to the non-solicitation prohibitions set forth in Section 5.4 of the
Amended and Restated Merger Agreement and that the Stockholder has read and
understands the terms thereof.  Stockholder will not, directly or indirectly,
(a) solicit, initiate or knowingly encourage or knowingly facilitate

 

--------------------------------------------------------------------------------


 

(including by way of furnishing any non-public information relating to the
Company or any of its Subsidiaries), or knowingly induce or knowingly take any
other action which would reasonably be expected to lead to the making,
submission or announcement of, any proposal or inquiry that constitutes, or is
reasonably likely to lead to, an Acquisition Proposal; (b) other than informing
Persons of the provisions contained in Section 5.4 of the Amended and Restated
Merger Agreement, enter into, continue or participate in any discussions or any
negotiations regarding any Acquisition Proposal or otherwise take any action to
knowingly facilitate or knowingly induce any effort or attempt to make or
implement an Acquisition Proposal (including any Acquisition Proposal received
prior to the date of this Agreement); (iii) approve, endorse or recommend an
Acquisition Proposal or any letter of intent, memorandum of understanding or
Contract contemplating an Acquisition Proposal or requiring the Company to
abandon or terminate its obligations under the Amended and Restated Merger
Agreement, or enter into any of the foregoing; or (iv) agree, resolve or commit
to do any of the foregoing.

 

2.5          No Transfer of Subject Shares; Publicity.  Stockholder agrees that:

 

(a)           Stockholder (i) will not Transfer or agree to Transfer any of the
Subject Shares or, with respect to any matter described in Section 2.2(a), grant
any proxy or power-of-attorney with respect to any of the Subject Shares,
(ii) will take all action reasonably necessary to prevent creditors in respect
of any pledge of the Subject Shares from exercising their rights under such
pledge, and (iii) will not take any action that would make in a material respect
any of its representations or warranties contained herein untrue or incorrect or
would have the effect of preventing or disabling the Stockholder from performing
any of its material obligations hereunder.  Notwithstanding the foregoing,
Stockholder may Transfer and agree to Transfer any of the Subject Shares
provided that each person to which any such Subject Shares are Transferred has
(x) executed a counterpart of this Agreement and a Proxy in the form attached
hereto as Exhibit A (with such modifications as ANI may reasonably request), and
(y) agreed in writing to hold such Subject Shares subject to all of the terms
and conditions set forth in this Agreement.

 

(b)           Unless required by Applicable Law or permitted by the Amended and
Restated Merger Agreement, Stockholder will not, and will not authorize or
direct any of its Affiliates or Representatives to, make any press release or
public announcement with respect to this Agreement or the Amended and Restated
Merger Agreement or the transactions contemplated hereby or thereby, without the
prior written consent of ANI in each instance.

 

ARTICLE III.
Representations, Warranties and Additional Covenants of Stockholder

 

Stockholder represents, warrants and covenants to ANI that:

 

3.1          Ownership.  Stockholder is the sole Beneficial Owner and the record
and legal owner of the Subject Shares identified on Schedule A and such shares
constitute all of the capital stock of the Company Beneficially Owned by
Stockholder.  Stockholder has good and valid title to all of the Subject Shares,
free and clear of all Liens, claims, options, proxies, voting

 

--------------------------------------------------------------------------------


 

agreements and security interests and has the sole right to such Subject Shares
and there are no restrictions on rights of disposition or other Liens pertaining
to such Subject Shares.  None of the Subject Shares is subject to any voting
trust or other contract with respect to the voting thereof, and no proxy, power
of attorney or other authorization has been granted with respect to any of such
Subject Shares.

 

3.2          Authority and Non-Contravention.

 

(a)           Stockholder is an individual acting in such capacity and in
Stockholder’s capacity as trustee of a trust or other custodial capacity, and
not a corporation, limited liability company, partnership or other such entity. 
Stockholder has all necessary legal capacity to execute and deliver this
Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby.

 

(b)           Assuming due authorization, execution and delivery of this
Agreement by ANI, this Agreement has been duly and validly executed and
delivered by Stockholder and constitutes the legal, valid and binding obligation
of Stockholder, enforceable against Stockholder in accordance with its terms
except (i) to the extent limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

(c)           Stockholder is not nor will it be required to make any filing with
or give any notice to, or to obtain any consent from, any person in connection
with the execution, delivery or performance of this Agreement or obtain any
permit or approval from any Government Authority for any of the transactions
contemplated hereby, except to the extent required by Section 13 or Section 16
of the Exchange Act and the rules promulgated thereunder.

 

(d)           Neither the execution and delivery of this Agreement by
Stockholder nor the consummation of the transactions contemplated hereby will
directly or indirectly (whether with notice or lapse of time or both)
(i) conflict with, result in any violation of or constitute a default by
Stockholder under any mortgage, bond, indenture, agreement, instrument or
obligation to which Stockholder is a party or by which it or any of the Subject
Shares are bound, or violate any permit of any Government Authority, or any
Applicable Law or Order to which Stockholder, or any of the Subject Shares, may
be subject, or (ii) result in the imposition or creation of any Lien upon or
with respect to any of the Subject Shares; except, in each case, for conflicts,
violations, defaults or Liens that would not individually or in the aggregate be
reasonably expected to prevent or materially impair or delay the performance by
the Stockholder of its obligations hereunder.

 

(e)           Stockholder has sole voting power and sole power to issue
instructions with respect to the matters set forth in Article II hereof and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of the Subject Shares, with no limitations, qualifications
or restrictions on such rights.

 

--------------------------------------------------------------------------------


 

3.3          Total Shares.  Except as set forth on Schedule A, Stockholder is
not the Beneficial Owner of, and does not have (whether currently, upon lapse of
time, following the satisfaction of any conditions, upon the occurrence of any
event or any combination of the foregoing) any right to acquire, and has no
other interest in or voting rights with respect to, any Company Shares or any
securities convertible into or exchangeable or exercisable for Company Shares.

 

3.4          Reliance.  Stockholder understands and acknowledges that ANI is
entering into the Amended and Restated Merger Agreement in reliance upon
Stockholder’s execution, delivery and performance of this Agreement.

 

ARTICLE IV.
Representations, Warranties and Covenants of ANI

 

ANI represents, warrants and covenants to Stockholder that, assuming due
authorization, execution and delivery of this Agreement by Stockholder, this
Agreement constitutes the legal, valid and binding obligation of ANI,
enforceable against ANI in accordance with its terms, except (i) to the extent
limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights and (ii) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought. 
ANI has the corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder.  The execution and delivery by ANI of
this Agreement and the consummation by ANI of the transactions contemplated
hereby have been duly and validly authorized by ANI and no other corporate
proceedings on the part of ANI are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.  This Agreement has been duly
and validly executed and delivered by ANI.

 

ARTICLE V.
Term and Termination; Termination of Original Voting Agreement

 

5.1          This Agreement will become effective upon its execution by
Stockholder and ANI.  This Agreement will terminate upon the earliest of (a) the
Effective Time (as defined in the Amended and Restated Merger Agreement),
(b) the termination of the Amended and Restated Merger Agreement in accordance
with Article VII thereof, or (c) written notice by ANI to Stockholder of the
termination of this Agreement (the date of the earliest of the events described
in clauses (a), (b) and (c), the “Expiration Date”).  The Stockholder will not
be liable for money damages to ANI for any breach of this Agreement and the
termination of this Agreement will relieve Stockholder from any liability for
any inaccuracy in or breach of any representation, warranty or covenant
contained in this Agreement.  Notwithstanding the foregoing, Article VI of this
Agreement shall survive any termination hereof.

 

5.2          Effective as of the date of this Agreement, the Original Voting
Agreement is terminated, superseded and replaced in its entirety by this
Agreement and no party shall have any further obligations or liability under the
Original Voting Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE VI.
General Provisions

 

6.1          Action in Stockholder Capacity Only.  Stockholder is entering into
this Agreement solely in Stockholder’s capacity as a record holder and
beneficial owner, as applicable, of the Subject Shares and not in Stockholder’s
capacity as a director or officer of the Company.  Nothing herein will limit or
affect Stockholder’s ability to act as an officer or director of the Company.

 

6.2          No Ownership Interest.  Nothing contained in this Agreement will be
deemed to vest in ANI or any of its Affiliates any direct or indirect ownership
or incidents of ownership of or with respect to the Subject Shares.  All rights,
ownership and economic benefits of and relating to the Subject Shares will
remain and belong to Stockholder, and neither ANI nor any of its Affiliates will
have any authority to manage, direct, superintend, restrict, regulate, govern or
administer any of the policies or operations of the Company or exercise any
power or authority to direct Stockholder in the voting of any of the Subject
Shares, except as otherwise expressly provided herein or in the Amended and
Restated Merger Agreement.

 

6.3          Notices.  All notices, consents, waivers and other communications
under this Agreement must be in writing (including facsimile or similar writing)
and must be given:

 

If to ANI, to:

 

ANIP Acquisition Company

210 Main Street West

Baudette, MN  56623

Attention:  Arthur Przybyl

Facsimile No:  (218) 634-3540

 

with a copy (which will not constitute notice) to:

 

Dentons US LLP

1221 Avenue of the Americas

New York, NY  10020

Attention:  Paul A. Gajer, Esq.

Facsimile No:  (212) 768-6800

 

If to a Stockholder, to Stockholder’s address set forth on Schedule A,

 

or such other address or facsimile number as a party may hereafter specify for
the purpose by notice to the other parties hereto.  Each notice, consent, waiver
or other communication under this Agreement will be effective only (a) if given
by facsimile, when the facsimile is transmitted to the facsimile number
specified in this Section and the appropriate facsimile confirmation is received
or (b) if given by overnight courier or personal delivery when delivered at the
address specified in this Section.

 

6.4          Further Actions.  Upon the request of any party to this Agreement,
the other party will (a) furnish to the requesting party any additional
information, (b) execute and deliver,

 

--------------------------------------------------------------------------------


 

at their own expense, any other documents and (c) take any other actions as the
requesting party may reasonably require to more effectively carry out the intent
of this Agreement.  Stockholder hereby agrees that the Company and ANI may
publish and disclose in the Form S-4 Registration Statement and Joint Proxy
Statement/Prospectus (including all documents and schedules filed with the SEC)
such Stockholder’s identity and ownership of Subject Shares and the nature of
such Stockholder’s commitments, arrangements, and understandings under this
Agreement and may further file this Agreement as an exhibit to the Form S-4
Registration Statement or in any other filing made by the Company with the SEC
relating to the Amended and Restated Merger Agreement or the transactions
contemplated thereby.  Stockholder agrees to notify ANI promptly of any
additional shares of capital stock of the Company of which Stockholder becomes
the record or beneficial owner after the date of this Agreement.

 

6.5          Entire Agreement and Modification.  This Agreement, the Proxy and
any other documents delivered by the parties in connection herewith constitute
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, both written and
oral, between the parties with respect to its subject matter and constitute
(along with the documents delivered pursuant to this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter.  This Agreement may not be amended, supplemented
or otherwise modified except by a written document executed by the party against
whose interest the modification will operate.  The parties will not enter into
any other agreement inconsistent with the terms and conditions of this Agreement
and the Proxy, or that addresses any of the subject matters addressed in this
Agreement and the Proxy.

 

6.6          Drafting and Representation.  The parties agree that the terms and
language of this Agreement were the result of negotiations between the parties
and, as a result, there will be no presumption that any ambiguities in this
Agreement will be resolved against any party.  Any controversy over construction
of this Agreement will be decided without regard to events of authorship or
negotiation.

 

6.7          Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction will, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
affecting the validity or enforceability of the remaining provisions hereof. 
Any such prohibition or unenforceability in any jurisdiction will not invalidate
or render unenforceable such provision in any other jurisdiction.  If any
provision of this Agreement is so broad as to be unenforceable, the provision
will be interpreted to be only so broad as is enforceable.

 

6.8          No Third-Party Rights.  Stockholder may not assign any of its
rights or delegate any of its obligations under this Agreement without the prior
written consent of ANI.  ANI may not assign any of its rights or delegate any of
its obligations under this Agreement with respect to Stockholder without the
prior written consent of Stockholder.  This Agreement will apply to, be binding
in all respects upon, and inure to the benefit of each of the respective
successors, personal or legal representatives, heirs, distributes, devisees,
legatees, executors, administrators and permitted assigns of Stockholder and the
successors and permitted assigns of ANI.  Nothing expressed or referred to in
this Agreement will be construed to give any person, other than the parties to
this Agreement, any legal or equitable right, remedy or claim under or with
respect to

 

--------------------------------------------------------------------------------


 

this Agreement or any provision of this Agreement except such rights as may
inure to a successor or permitted assignee under this Section.

 

6.9          Enforcement of Agreement.  Stockholder acknowledges and agrees that
ANI could be damaged irreparably if any of the provisions of this Agreement are
not performed in accordance with their specific terms and that any breach of
this Agreement by Stockholder could not be adequately compensated by monetary
damages.  Accordingly, Stockholder agrees that, (a) it will waive, in any action
for specific performance, the defense of adequacy of a remedy at law, and (b) in
addition to any other right or remedy to which ANI may be entitled, at law or in
equity, ANI will be entitled to enforce any provision of this Agreement by a
decree of specific performance and to temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking.

 

6.10        Waiver.  The rights and remedies of the parties to this Agreement
are cumulative and not alternative.  Neither any failure nor any delay by a
party in exercising any right, power or privilege under this Agreement, the
Proxy or any of the documents referred to in this Agreement will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege.  To the maximum extent permitted by Applicable Law, (a) no claim or
right arising out of this Agreement, the Proxy or any of the documents referred
to in this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in a written document signed
by the other party, (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given, and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of that party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement, the Proxy
or the documents referred to in this Agreement.

 

6.11        Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed by, construed under and interpreted in accordance with the laws of the
State of Delaware, without giving effect to principles of conflicts or choice of
law.

 

6.12        Consent to Jurisdiction.  Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement, the Proxy or the transactions contemplated hereby or
thereby will be brought exclusively in the United States District Court for the
District of Delaware or, if such court does not have jurisdiction over the
subject matter of such proceeding or if such jurisdiction is not available, in
the Court of Chancery of the State of Delaware, County of New Castle, and each
of the parties hereby consents to the exclusive jurisdiction of those courts
(and of the appropriate appellate courts therefrom) in any suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by Applicable
Law, any objection which it may now or hereafter have to the laying of the venue
of any suit, action or proceeding in any of those courts or that any suit,
action or proceeding which is brought in any of those courts has been brought in
an inconvenient forum.  Process in any suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any of the named courts.  Without limiting the

 

--------------------------------------------------------------------------------


 

foregoing, each party agrees that service of process on it by notice as provided
in Section 6.3 will be deemed effective service of process.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.13        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which,
taken together, will constitute one and the same instrument.  This Agreement may
be executed by facsimile signature (including signatures in Adobe PDF or similar
format).

 

6.14        Expenses.  Except as otherwise provided in this Agreement, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby will be paid by the party incurring such expenses.

 

6.15        Headings; Construction.  The headings contained in this Agreement
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.  In this Agreement (a) words denoting the
singular include the plural and vice versa, (b) “it” or “its” or words denoting
any gender include all genders and (c) the word “including” means “including
without limitation,” whether or not expressed.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 

ANI:

ANIP ACQUISITION COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

STOCKHOLDER:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

NAME AND
ADDRESS OF STOCKHOLDER

 

COMPANY SHARES
BENEFICIALLY OWNED

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

IRREVOCABLE PROXY

 

Dated:  April 12, 2013

 

From and after the date hereof and until the Expiration Date (as defined below),
the undersigned stockholder (“Stockholder”) of BioSante Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), hereby irrevocably (to the full extent
permitted by Section 212 of the Delaware General Corporation Law) grants to, and
appoints, ANIP Acquisition Company, a Delaware corporation (“ANI”), and any
designee of ANI, and each of them individually, as the sole and exclusive
attorney and proxy of the undersigned, with full power of substitution and
resubstitution, to vote the Subject Shares (as defined in the Voting Agreement)
of the Stockholder, or grant a consent or approval in respect of the Subject
Shares of the Stockholder, in a manner consistent with Section 2.2 of the Voting
Agreement (as defined below).  Upon the undersigned’s execution of this Proxy,
any and all prior proxies given by the undersigned with respect to any Subject
Shares relating to the voting rights expressly provided herein are hereby
revoked and the undersigned agrees not to grant any subsequent proxies with
respect to the Subject Shares relating to such voting rights at any time prior
to the Expiration Date.

 

This Proxy is irrevocable, is coupled with an interest and is granted pursuant
to that certain Voting Agreement (as amended from time to time, the “Voting
Agreement”) of even date herewith, by and among ANI and Stockholder, and is
granted in consideration of ANI entering into the Amended and Restated Merger
Agreement (as defined in the Voting Agreement).  As used herein, the term
“Expiration Date,” and all capitalized terms used herein and not otherwise
defined, will have the meanings set forth in the Voting Agreement.  The
Stockholder agrees that this proxy will be irrevocable until the Expiration Date
and is coupled with an interest sufficient at law to support an irrevocable
proxy and given to ANI as an inducement to enter into the Amended and Restated
Merger Agreement and, to the extent permitted under applicable law, will be
valid and binding on any person to whom Stockholder may transfer any of his, her
or its Subject Shares in breach of the Voting Agreement.  The Stockholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof.

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Subject Shares, and to
exercise all voting and other rights of the undersigned with respect to the
Subject Shares (including, without limitation, the power to execute and deliver
written consents pursuant to Section 228 of the Delaware General Corporation
Law), at every annual, special or adjourned meeting of the stockholders of the
Company and in every written consent in lieu of such meeting in a manner
consistent with Section 2.2 of the Voting Agreement.

 

This Proxy will be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of Stockholder (including any transferee
of any of the Subject Shares), and all authority herein conferred or agreed to
be conferred will survive the death or incapacity of the Stockholder.

 

--------------------------------------------------------------------------------


 

If any provision of this Proxy or any part of any such provision is held under
any circumstances to be invalid or unenforceable in any jurisdiction, then
(a) such provision or part thereof will, with respect to such circumstances and
in such jurisdiction, be deemed amended to conform to applicable laws so as to
be valid and enforceable to the fullest possible extent, (b) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction will not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction, and (c) the invalidity or unenforceability of such provision or
part thereof will not affect the validity or enforceability of the remainder of
such provision or the validity or enforceability of any other provision of this
Proxy.  Each provision of this Proxy is separable from every other provision of
this Proxy, and each part of each provision of this Proxy is separable from
every other part of such provision.

 

 

 

 

 

(Signature of Stockholder)

 

 

 

 

 

 

 

(Print Name of Stockholder)

 

 

 

 

 

Number of Subject Shares owned of record or Beneficially Owned as of the date of
this Proxy:

 

 

 

--------------------------------------------------------------------------------